Citation Nr: 1642727	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-14 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which, in part, denied entitlement to a compensable evaluation for the service-connected bilateral hearing loss.

The Board remanded the issue on appeal for additional development in December 2015.  The directives having been substantially complied with, a VA examination was provided to the Veteran in January 2016, and the matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran's hearing loss is manifested by, at worst, Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).
For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Such notice was provided in a July 2009 letter.  In correspondence received in February 2016, the Veteran and his representative indicated they had no additional evidence to submit. 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as available VA medical records and relevant private medical records pertinent to the time period under appeal are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  In December 2015, this case was remanded in order to afford the Veteran an adequate VA audiology examination to include consideration of any functional impairment that may be due to the service-connected hearing loss, as required under Martinak v. Nicholson, 21 Vet. App. 447 (2007) and CNC test results.  The Veteran was afforded an additional VA examination in January 2016, during which the examiner asked the Veteran to identify the functional impairment he experiences occupationally and in terms of daily living, which he did.  The examiner considered these statements in his assessment of the Veteran's functional impairment due to his hearing loss.  The examination report further shows findings of Maryland CNC test results.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that the Veteran is not prejudiced by a decision being rendered at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).




LAW AND ANALYSIS

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2015), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection for bilateral hearing loss was granted in an October 2007 rating decision, and evaluated as noncompensable, effective in April 2007.  In an October 2009 rating decision, the RO continued the previously assigned non-compensable for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran disagrees with the continuation of a noncompensable evaluation for his hearing impairment and argues that a higher evaluation is warranted.  

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz.   The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

After considering the evidence of record, the Board concludes that a higher evaluation is not warranted.

It was initially thought that the Veteran failed to report for a VA examination scheduled in 2009.  However, records show that he did report but was found to have wax in his ear, and therefore further testing was unsuitable.

The Veteran has submitted private audiology examination reports, in graph form, dated in June 2011 and June 2012.  The Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder as long as the graphical representations are clear.  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  As the graphical representations in this case are clear, the Board is able to interpret them and to calculate the averages.  As read by the Board, the audiology report shows puretone thresholds, in decibels, as follows: 

June 2011
Hertz

1000
2000
3000
4000
Avg.
Right
20
50
75
80
56.25
Left
25
30
55
65
43.75

Word recognition scores were assessed at 96 percent in the right ear and 88 percent in the left ear, without indication of which word recognition evaluation standard was used.  However, even assuming without deciding that the word recognition evaluation standard used meets the requirements of the CNC Maryland word recognition test, these findings correspondent to Level I hearing for the right ear and to Level II hearing for the left ear.  See 38 C.F.R. § 4.85, Table VI. 
June 2012
Hertz

1000
2000
3000
4000
Avg.
Right
20
55
80
85
60
Left
20
30
50
70
42.5

Word recognition scores were assessed at 90 in the right and 96 percent in the left, using the CNC Maryland word recognition.  These findings correspond to Level III hearing for the right ear and to Level I hearing for the left ear.  Id.

In January 2016, the Veteran underwent additional VA audiological testing, and the results are as follows:

January 2016
Hertz

1000
2000
3000
4000
Avg.
Right
30
60
85
90
66
Left
25
35
55
70
46

Word recognition (Maryland CNC) test scores were shown at 94 percent on the right and 88 percent on the left.  These findings correspond to Level II hearing for the right and Level II for the left.  Id.

When the values of the 2011 and 2012 private evaluations and the 2016 VA examination report are applied to Table VII, a zero percent evaluation is reflected in all cases.  Specifically, in 2011, Level I on the right and Level II on the left correspond to a zero percent rating.  In 2012, Level III on the right and Level I on the left correspond to a zero percent disability evaluation.  In 2016, Level II on the right and Level II on the left correspond to a zero percent disability evaluation.  In sum, these findings show that a zero percent disability rating is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

The Board has also considered whether a compensable evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  In this regard, the Veteran has a puretone threshold of 30 decibels or less (20, right and left) at 1000 hertz but not more than 70 decibels (60, right and 35, left at most) at 2000 hertz in his left ear.  In addition, no examiner has certified that the Veteran's hearing should be measured without the speech discrimination test.  Accordingly, Table VIA is not for application in this case.  38 C.F.R. § 4.86(b).

Accordingly the criteria for a compensable rating are not met.  38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the VA and private audiological evaluations discussed above.  Although the examination standards by which the private audiological examinations were conducted are unclear, their validity is accepted for the purposes of this decision.  Nonetheless, these findings reflect a Level III hearing loss at worst in the right ear and a Level II hearing loss in the left ear.  These findings simply do not equate to a compensable evaluation under the diagnostic code.  Id.  These findings are thus consistent with those reflected in the January 2016 VA examination report. 

The Board has also considered the Veteran's statement that his hearing loss is worse than evaluated.  The Veteran is competent to report his current symptoms.  Jandreau v. Nicholson, 492 1372 (Fed. Cir. 2007).  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.
The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  He has argued that his hearing disability is worse than evaluated.  During his January 2016 VA examination, he stated in the affirmative that his hearing loss is productive of functional impairment.  When asked to specify the impairment, he reported that his right ear is bad, but he does okay.  Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100.  In this regard, the Board notes that the rating criteria for hearing loss are based, at least partially, on speech recognition scores.  Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447.

In this case, the evidence of record reflects the Veteran is unemployed.  A claim for TDIU was denied by an October 2009 rating decision.  As will be explained, the record has not raised the issue of entitlement to TDIU following that final denial.

In his June 2009 claim for increase, the Veteran stated that he was unable to work at all.  In a report of contact by VA dated in July 2009, the Veteran is noted to have clarified that he believed his unemployment was the result of his seizure disorder and hearing loss.  In a July 2009 statement, he further explained that his career path had been limited secondary to his seizures.  He therefore chose to work as a jeweler, a profession in which he was capable and his employers were understanding of his disabilities.  But, in the last two years, he stated, he had not been able to work due to seizures, a heart condition, and HIV.  The RO interpreted this as a claim for TDIU and developed it as such.  In his VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran stated he last worked in February of 2009 and attested that his service-connected seizure disorder and hearing loss rendered him unemployable.  Documents received from the Veteran's former employer reflect that he last worked in February 2009, but they do not show that the Veteran had been terminated or retired due to illness or disability.  

In the October 2009 rating decision, the RO also denied entitlement to TDIU.  However, it is noted that the RO did grant an increased evaluation to 20 percent for the seizure disorder, in part on medical findings that the seizure disorder had limited the Veteran's choice of profession, thereby impacting his employability.  VA notified the Veteran of this decision, including the denial of TDIU, in November 2009.  In his November 2009 notice of disagreement, the Veteran specified that he disagreed with the evaluations assigned his hearing loss and seizure disorder. 

Subsequent communication from the Veteran and his representative ultimately made it clear-as the Board explained in its December 2015 remand-that the Veteran did not wish to appeal the issue of an evaluation greater than 20 percent for the petit mal seizure disorder.  Furthermore, neither the Veteran nor his representative subsequently raised the issue of unemployability as the result of hearing loss alone in pursuit of the present appeal.  Rather, when asked during his January 2016 VA examination to describe his functional impairment due to hearing loss, the Veteran stated that his right ear is bad, but he does fine. 

The claim for TDIU was denied in the October 2009 rating decision.  The Veteran did not appeal it, and the decision has become final.  In addition, the Veteran has not since alleged that his service-connected bilateral hearing loss disability alone renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board finds the issue of entitlement to TDIU has been addressed in the October 2009 rating decision, and has not been subsequently raised by the record.


ORDER

Entitlement to a compensable evaluation for service-connected bilateral hearing loss is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


